Citation Nr: 9915677	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  94-36 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for 
hypertension.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to May 
1952.

The matters on appeal came to the Board of Veterans' Appeals 
(Board) from the November 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which determined that new and material evidence had 
not been received which would warrant reopening the claims of 
service connection for hearing loss and hypertension.  
However, for reasons discussed below, the Board finds that 
the hearing loss issue was improperly characterized as 
whether new and material evidence has been presented to 
reopen the claim.  

In 1980, the veteran commenced a claim alleging entitlement 
to service connection for hypertension.  In a June 1980 
decision, the RO denied the claim on the basis that the 
service medical records were silent regarding the condition, 
and that there was no supporting medical evidence showing 
that the condition became manifest within the presumptive 
period.  Notice of the RO's denial and information concerning 
the veteran's appellate rights were addressed in a letter 
dated in July 1980.  Appellate action was not initiated, and 
as a result, the RO's decision became final.  

In a statement dated and received in July 1992, the veteran 
applied to reopen his claim of service connection for 
hypertension and initiated a claim of service connection for 
hearing loss.  

In a September 1992 decision, the RO denied the claim of 
service connection for hearing loss on the basis that the 
veteran's service medical records were negative for the 
condition, and refused to reopen the claim of service 
connection for hypertension.  In November 1992, the RO 
refused to reopen the claim of service connection for 
hypertension on the basis that the records submitted related 
to current treatment and failed to show that hypertension was 
incurred or aggravated by the veteran's military service.  
Notification of the refusal to reopen the hypertension claim 
and information concerning his appellate rights were 
addressed in a letter dated in December 1992.  

In July 1993, the veteran applied to reopen his claim of 
service connection for hypertension, and continued to assert 
his claim of service connection for hearing loss.  In a 
November 1993 decision, the RO determined that new and 
material evidence had not been received which would warrant 
reopening the claims of service connection for hearing loss 
and hypertension.  Notice of the determination of both claims 
and information concerning the veteran's appellate rights 
were addressed in a letter dated in December 1993.  

A notice of disagreement regarding both determinations was 
received in July 1994.  A statement of the case addressing 
both matters was issued that August.  In September 1994, the 
veteran submitted his substantive appeal of both issues and a 
request for a personal hearing.  The personal hearing was 
conducted in November 1994. 

Since the notification of the denial of the hearing loss 
claim was not issued until December 1993, the decision is not 
final and the July 1994 notice of disagreement which 
initiated appellate action of the issue was timely filed.  
See 38 C.F.R. §§ 20.302, 20.1103 (1998).  


FINDINGS OF FACT

1.  In an unappealed decision of November 1992, the RO 
refused to reopen the claim of service connection for 
hypertension on the basis that new and material evidence had 
not been submitted to warrant reopening the claim.

2.  The evidence reviewed and submitted since the RO refused 
to reopen the claim in November 1992 is cumulative and 
redundant, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 



CONCLUSION OF LAW

The RO's November 1992 refusal to reopen the claim of service 
connection for hypertension is final; evidence submitted 
since that denial is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether New and Material Evidence Has Been Submitted to 
Warrant Reopening the Claim of Service Connection for 
Hypertension

In 1980, the veteran initiated a claim of service connection 
for hypertension, which the RO denied that June.  Appellate 
action was not initiated, and the decision became final.  In 
1992, the veteran applied to reopen his claim.  The RO 
refused to reopen the claim in September and November 1992.  
Appellate action was not initiated, and the decisions became 
final.  Decisions of the RO are final under 38 U.S.C.A. 
§ 7105 (West 1991); however, VA must reopen the claim and 
review the former disposition of the case where new and 
material evidence is submitted with regard to that previously 
disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has established a three-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  Second, if there is such evidence, the claim must 
be reviewed on the basis of all the evidence, both old and 
new, to see if it is well grounded.  If so, and if the duty 
to assist, 38 U.S.C.A. § 5107(a), has been satisfied, in the 
third step the Board must evaluate the merits of the 
veteran's claim in light of all the evidence.  Elkins v. 
West, 12 Vet. App. 209 (1999).

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the November 1992 refusal to reopen his claim.  

Prior to the RO's refusal to reopen the claim in November 
1992, the evidence consisted of the veteran's service and 
post-service medical records.  

At the time of his December 1948 entrance examination, the 
veteran's blood pressure was 158/80.  His pulse was 96, 140 
after exercise, and 100 two minutes after exercise.  The 
service medical records are void of reported diagnoses, 
references or a noted history of hypertension.  When examined 
in March 1951, the veteran's blood pressure was 110/60.  His 
pulse was 84, 110 after exercise, and 84 two minutes 
afterwards.  At the time of the separation examination in May 
1952, his blood pressure reading was 110/62.  His pulse was 
76 while sitting, 96 after exercise, and 76 two minutes after 
exercise.  VA examination reports and treatment records dated 
in the 1950s, are void of references to the diagnosis or 
treatment of hypertension. 

In April 1980, the veteran submitted his claim of service 
connection for hypertension.  He mentioned that his high 
blood pressure was first noted during his separation 
examination in 1952.  An April 1980 VA outpatient treatment 
record shows that the veteran's blood pressure was 162/100.

In June 1980, the RO denied the veteran's original claim of 
service connection for hypertension on the basis that the 
service medical records were silent regarding the condition, 
and that there was no supporting medical evidence showing 
that the condition became manifest within the presumptive 
period.  It was further noted that the outpatient treatment 
record indicated treatment for multiple conditions, including 
hypertension, but that the conditions were not service-
connected.  

VA treatment records dated in the 1980s and 1990s reflect 
references to the veteran's hypertension and the treatment of 
the condition.  A diagnosis of hypertension is noted in an 
April 1988 report from a VA physician.  At the time of 
examination the veteran's blood pressure was 138/100.

In November 1992, the RO refused to reopen the claim of 
service connection for hypertension on the basis that new and 
material evidence had not been submitted to warrant reopening 
the claim.  The RO found that the records submitted related 
to recent treatment for hypertension, and failed to show that 
the condition was incurred or aggravated during service.  

Since the RO's refusal to reopen the claim, the evidence 
added to the record consists of VA treatment records and the 
veteran's November 1994 personal hearing testimony.  
References to the treatment of hypertension appear in the VA 
treatment records dated in the 1990s.

In November 1994, the veteran testified that during service, 
he was told that he had high blood pressure.  He specifically 
noted that he was informed of this while receiving treatment 
for a foot wound and frozen feet at a field hospital.  At 
that time, he was given a blood thinner and he continued to 
take the medication until his discharge from service in 1952.  
When his blood pressure was initially taken for his discharge 
examination, he was instructed to rest for about an hour or 
so, and then it was retaken.  He was not told what the 
readings were.  By the time of his discharge from service, he 
was not in good physical condition, and his offer to reenlist 
was refused.  After service, he did not specifically seek 
treatment for hypertension.  He mentioned that he was given 
Valium at a VA facility for nerves and hypertension from 1952 
to 1954.  Around 1959, when he applied for an insurance 
policy, he was examined by Dr. Peltz and given blood pressure 
medication.  He was turned down because of his high blood 
pressure.  During the hearing, the veteran was informed that 
he should attempt to obtain Dr. Peltz's records, while the RO 
would obtain the VA records cited in his testimony.  He has 
not done so, and has not sought VA assistance in doing so.

The evidence reveals a current diagnosis of hypertension that 
the veteran claims is service-connected.  However, this 
evidence contains no medical opinions or other documentation 
that would demonstrate the incurrence or aggravation of the 
condition during service or its manifestation within the year 
thereafter.  Even if there were records showing diagnosis of 
hypertension by Dr. Peltz in 1959, this would not show 
hypertension in service or within the one-year presumptive 
period offered by 38 C.F.R. §§ 3.307, 3.309.  Because there 
is nothing in the additional evidence to competently connect 
the veteran's hypertension to his military service, the 
additional evidence is not "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Accordingly, the evidence is not new and material 
and the claim is not reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for hypertension, 
and the appeal is denied.  


REMAND

Service Connection for Hearing Loss

VA records show that the veteran's hearing was evaluated in 
July 1989.  In that report, it was noted that the veteran had 
been treated five years prior to that visit, and the examiner 
commented that the veteran's hearing levels had progressively 
decreased since April 1981.  In November 1994, the veteran 
testified that he sought treatment for his hearing loss 
around 1956 or 1957, and would have his hearing checked on a 
periodic basis.  However, the only record of such treatment 
was dated in 1980, and he sought treatment again around 1987 
or 1989 when it continued to deteriorate.  Although there are 
references to treatment and evaluations of his hearing in the 
1980s, such records are not associated with the claims 
folder. 

Here, there is evidence of exposure to noise during combat 
service.  The veteran's DD-214 reflects the award of a Combat 
Infantryman Badge, and there are references to the veteran's 
combat service in the service medical records.  Also, the 
audiological evaluations of record show that the veteran has 
bilateral hearing loss.  However, the evidence is unclear 
with regard to a definite medical opinion linking the current 
findings to the exposure to noise during service.  A review 
of the 1989 and 1995 examination reports suggests that 
further medical evaluation should be undertaken to obtain 
such an opinion given the documented history and findings.  

For instance, when evaluated in February 1995, the VA Chief 
of Audiology-Speech Pathology Service of the veteran's local 
VA facility, reported that the veteran's hearing loss 
configuration is characteristic of those veterans who have 
been subjected to combat noise trauma.  The VA physician also 
noted that the note and the results of the examination should 
result in the scheduling of an official examination.  The 
examiner's comments in the 1989 report suggest the same.  
Therefore, it appears that an examination is in order.  

For the reasons stated, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain VA records of 
audiological evaluations and treatment 
referred to in the 1989 VA examination 
report and the veteran's November 1994 
personal hearing testimony.  All 
materials should be associated with the 
claims folder.

2.  The veteran should be scheduled for a 
VA audiological examination to determine 
the nature and etiology of his hearing 
loss.  The examiner should offer an 
opinion, with supporting rationale, as to 
whether or not the current findings of 
hearing loss are the result of exposure 
to noise during the veteran's combat 
service.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

3.  The RO should adjudicate the issue 
of service connection for hearing loss.  
If the determination remains adverse to 
the veteran, he should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decisions.  The veteran 
and his representative should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford the 
veteran due process of law. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals
 

